People v Walls (2018 NY Slip Op 07596)





People v Walls


2018 NY Slip Op 07596


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1144 KA 16-01792

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJERRY L. WALLS, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (JAMES M. SPECYAL OF COUNSEL), FOR DEFENDANT-APPELLANT.
MATTHEW D. NAFUS, SPECIAL DISTRICT ATTORNEY, SCOTTSVILLE, FOR RESPONDENT. 

	Appeal from a judgment of the Orleans County Court (James P. Punch, J.), rendered June 13, 2016. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fourth degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal sale of a controlled substance in the fourth degree (Penal Law § 220.34 [1]). Even assuming, arguendo, that defendant's waiver of the right to appeal is invalid and thus does not preclude our review of his challenge to the severity of his sentence (see People v Johnson, 161 AD3d 1529, 1529 [4th Dept 2018]; People v Dieguez-Castillo, 124 AD3d 1344, 1345 [4th Dept 2015], lv denied 25 NY3d 950 [2015]), we nevertheless conclude that the sentence is not unduly harsh or severe.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court